Order entered December 6, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-01041-CV

      PINGHUA LEI, JIE ZHU, AND CHIUNG YING “JOANN” CHEN, Appellants

                                             V.

 NATURAL POLYMER INTERNATIONAL CORPORATION AND NPIC SHANGHAI
                       CO., LTD., Appellees

                     On Appeal from the 199th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 199-01725-2018

                                         ORDER
       Before the Court is Bill Pedersen, III’s December 4, 2018 motion to withdraw as counsel

for appellant Pinghua Lei. We GRANT the motion and DIRECT the Clerk of the Court to

remove Mr. Pedersen as counsel for Mr. Lei. All future communication with Mr. Lei shall be

directed to:

       Pinghua Lei
       neillei049@yahoo.com
       11126 Still Hollow Dr.
       Frisco, Texas 75035
       (972) 750-0834.

       On our own motion, we EXTEND the deadline for filing appellants’ reply brief to

January 3, 2019.

                                                    /s/   DAVID EVANS
                                                          JUSTICE